DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2020 has been entered.
Applicant's arguments filed on 1/15/2020 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 4-12, 15 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first closed signal at  the first output before the second output changes from a second closed signal to a first open signal; a second open signal at the first output a first time after the second output changes from the second closed signal to the first open signal; and a third closed signal at the third output a second time after the first output changes from the first closed signal to the second open signal; in which the timing circuitry is 
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…provide a first closed signal at the first output before the second output changes from a second closed signal to a first open signal; provide a second open signal at the first output a first time after the second output changes from the second closed signal to the first open signal; provide a third closed signal at the third output a second time after the first output changes from the first closed signal to the second open signal; adjust timing from a beginning of the first closed signal to a beginning of the first open signal based on a later of: a current through the first switch exceeding a threshold current; and a clocked time after the beginning of the first closed signal; and adjust the clocked time based on a first voltage at the first current terminal and a second voltage at the second current terminal before the third closed signal.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838